OPINION — AG — ** AUDIT — CONTRACTURAL — PRIVATE FIRMS ** (1) HOUSE BILL NO. 1620, WHICH AUTHORIZE THE STATE AUDITOR AND INSPECTOR TO CONTRACT WITH A PRIVATE ACCOUNTING FIRM TO PERFORM CERTAIN COUNTY AUDITS AS PROVIDED BY THE TWO ACTS. (2) 19 O.S. 173 [19-173] CLAIMS FOR: "SALARIES, TRAVELING EXPENSES, EXPENSES FOR WORK SHEET, SUPPLIES, TYPING AND BINDING THE REPORT OF THE AUDIT, SHALL BE PAID FROM THE SPECIAL AUDIT FUND AFTER FILING PROPERLY ITEMIZED CLAIM VERIFIED BY ATTACHED RECEIPTS AND APPROVED BY THE STATE AUDITOR AND INSPECTOR, WITH THE COUNTY CLERK AS PROVIDED BY LAW FOR OTHER CLAIMS AGAINST THE COUNTY."; HOWEVER, WHETHER ANY GIVEN CLAIM IS A "PROPERLY ITEMIZED" CLAIM IS A QUESTION OF FACT TO BE DETERMINED UPON THE PARTICULAR CIRCUMSTANCES OF EACH CASE AND CANNOT BE ANSWERED AS A MATTER OF LAW. (3) FUNDS IN THE SPECIAL AUDIT ACCOUNT DO NOT AUTOMATICALLY LAPSE AND REVERT TO SURPLUS, AVAILABLE FOR OTHER COUNTY PURPOSES. HOWEVER, PURSUANT TO 19 O.S. 177.2 [19-177.2], THE BOARD OF COUNTY COMMISSIONERS, AFTER RECEIVING A CERTIFICATE OF COMPLETION BY THE STATE AUDITOR AND INSPECTOR, MAY REQUEST THAT: ". . . ANY UNEXPENDED AND UNENCUMBERED BALANCE OF THE APPROPRIATION THEREIN BE, BY THE COUNTY EXCISE BOARD, LAPSED AND CANCELED AND THE COUNTY REVENUES RESTRICTED THEREBY REVERT TO SURPLUS, . . ." (4) PURSUANT TO ARTICLE X, SECTION 9 OKLAHOMA CONSTITUTION, A COUNTY IS PROHIBITED FROM PAYING THE STATE AUDITOR AND INSPECTOR ANY MONIES IN EXCESS OF ACTUAL DIRECT COSTS FOR AUDITS. (CLAIMS, COUNTIES, HIRE, EMPLOY, PRIVATE COMPANY, CONSULTANTS, ACCOUNTING, AUTHORITY, BOOKS, RECORDS, COUNTY TREASURER, BOOKKEEPING) CITE: 19 O.S. 171 [19-171], 19 O.S. 173 [19-173] 19 O.S. 177.1 [19-177.1], 19 O.S. 177.2 [19-177.2], ARTICLE VI, SECTION 19, OPINION NO. 80-281 (PATRICIA REDD DEMPS)